 

Case 2:21-cv-04509-JFW-

KES Document17 Filed 09/22/21 Pageiof7 Page ID #:128

DECLARATION OF SERVICE

 

 

UNITED STATES DISTRICT COURT FOR THE CENTRAL CASE NO: 2:21-CV-4509-JFW (KESx)
DISTRICT OF CALIFORNIA
___ STATE OF CALIFORNIA COURT DATE:
County of COURTTIME: rs
PLAINTIFF: DEFENDANTS:
DIGITAL MARKETING ADVISORS KALYSTA MALLORY

 

The declarant, being duly sworn, states: | am fully qualified under Rule 4(d) Ariz.R.Civ.P. to serve process in this action, having been so
appointed by the court; I received and served the following documents in the manner described below:

DOCUMENT TYPE:

PERSON(S) SERVED:
PLACE OF SERVICE:

SUMMONS; CIVIL COVER SHEET; COMPLAINT WITH EXHIBITS 1-2; CERTIFICATE OF
INTERESTED ENTITIES BY DIGITAL MARKETING ADVISORS; NOTICE OF ASSIGNMENT
TO THE UNITED STATES JUDGES; NOTICE TO PARTIES OF COUNT-DIRECTED ADR
PROGRAM; NOTICE OF DEFICIENCY (COVER SHEET); REPORT ON THE FILING OR

DETERMINATION OF AN ACTION OR APPEAL REGARDING A COPYRIGHT; STANDING

ORDER; DECLARATION OF LEAD TRIAL COUNSEL; MOTION FOR ALTERNATIVE
SERVICE WITH EXHIBITS 1-13; ORDER GRANTING ALTERNATIVE SERVICE.

KALYSTA MALLORY (Defendant)
MAILED CERTIFIED

By delivering 3 SET(S) true copies to: KALYSTA MALLORY (Defendant)
BY POSTING THE DOCUMENT AT THE ABOVE ADDRESS AND MAILING CERTIFIED MAIL.

Notes: | SERVED THE ABOVE DOCUMENTS ACCORDING TO THE ORDER GRANTING ALTERNATIVE SERVICE TO KALYSTA MALLORY
BY MAILING CERTIFIED RETURN RECEIPT TO THE FOLLOWING ADDRESSES: 1. 7160 EAST KIERLAND BLVD., UNIT 914,
SCOTTSDALE, AZ 85254 2. 4544 WEST LUPINE AVENUE, GLENDALE, AZ 85304, AND 3. 16201 NORTH SCOTTSDALE RD., UNIT 100,
SCOTTSDALE, AZ 85254, | ALSO EMAILED A SET OF THE DOCUMENTS TO THE DEFENDANT AT MALLORYKALYSTA@GMAIL.COM.
“CERTIFIED MAILING NUMBERS ARE : 7020 1810 0001 9210 7470/7020 1810 0001 9210 7364 AND 7020 1810 0001 9210 7487

CERTIFIED #: *

FILE #: 219237

REF #: NPP

DATE OF.SERVICE: 9/18/2021

TIME OF SERVICE: 12:00 PM

Next Action: No Further Action

| deciare under penalty of perjury that the foregoing is true and correct.
Signed on the 22th day of September, 2021

FEES: $85.00 Service Fee
$46.05 Postage Fee
$34.95 Other Fee
$166.00 Total

   

 

DECLARANT'S SIGNATURE
Tom Zollars
Process server licensed in Maricopa County #5104

 

 

 
ae thedel d |

Case 2:21-cv-04509-JFW-KES

Document 17 Filed 09/22/21 Page 2of7 Page ID #:129

SUPERIOR PROCESS SERVICES, INC.
7701 E. Indian School Suite E
Scottsdale, Arizona 85251
(480) 429-6886

 

 

 

 
130

SUPER!

21-cv-04509-JFW-KES Document 17 PICT BSREPY Page 3of7 Page ID#

9/21/21, @ABRMD

 

 

 

 

 

 

 

 

 

 

 

 

 

: Post

: BAY Gaye PALO.

: geal NIELS. AZ”
BABIES: 3 BRO

$15.35

AQG04M140571.06 ¢

 

 

Jimail.google.com/mail/u/0/?zx=8zaknb8gbgec#inbox/KtbxLzGSswScWVsZIRBIIZT QggMNSFmBV ?projector=1 &messagePartld=0. 4

https

 
131

9/21/21, (22&RM>

21-cv-04509-JFW-KES Document 17 Pray be2372% Page 4of7 Page ID#

 

 

 

 

 

=0.1

projector=1&messagePartid

?

|.google.com/mail/u/0/?zx=8zaknb8gbqec#inbox/KtbxL thiwchjttUnJKzTLdhrGCixSSHiNg

i

/ima

https

 
 

L/L

 

Case 2:2 LipvcfddeaQiare] EMMals la trrol BQ RWSRAIAh Wn adztma O9ha8 ecb upbsagnerb ab sz, Hagentdo Meee AIew/-sdiy

 

ee Be
a

 

 

 

BdlZpescL SL6OLZOZ Wed 92:24 ‘L/-Z/6
  
  

Case 2:21-cv-04509-JFW-KES Doc e ID #:133

 

 

 

 

Postage Oe as

“a

 

 

2

$
: tage and F,
Total Postag: eS a5 ;

 

i$
9” Ut hes tA. (Avot

| "Ty Tuer. i Luge ue AVERVE

OO PS LAA LE AZ BRE

PS: i pest PNSTELCAUEE Pee er eins Sa

 

 

 

in a

: io
- Tt
|
At ! oH
: 3 Certified MailFee $7 75
| ru |s $205
i Extra Services & Fees (check box, eed fag pa ‘
(2) Return Receipt (hardcopy) at i \ \
| FI | C)Return Receipt (electronic) 3st — PAU |/ Postmark {
| T1 |. Ccertiied Mall Restricted Delivery s— Si ite i #, Pere \ nee i

5 Cl Aduit Signature Required $ Si - he _.

CJ Adult Signature Restricted Delivery '$

a

rj

ey

ri

oO

ru

om
rm

 

  
 

 

 

 
     
    

ee ene emer

 
 
 

  

     
  

  
 
 
   

 

  
     

(Return Receipt (hardcopy) $

[Return Receipt (electronic) .$ /Serpesinate

Ci Certified Mall Restricted Delivery = -$ Aigre

[Adult Signature Required ..-  $ * <b
(Adult Signature Restricted Delivery $ me io ie

 
 
  
 
 

gw tt

  
   
 

a

tnd

 

Certified: Mail. Fee Ss, :

so ere

 

 

Extra Services & Fees {check box, ac aa fee at snpropripts)
* [JReturni Receipt (hardcopy) Saneere

[Return Reesipt (electronic) $ TO
Cicertitied Mail Restricted Delivery $ Pita tlt #0 JAIL
Cladutt Signature Required & SL .

CD Aduit Signature Restricted Delivery $

001 san ae

 

 

 

 

     
   

 

 

 
9718/21, SPB 2:21-CVv-04509- Janet REGessServiepmnion Mailz DIBTTAEMIGESING ADBSORS YAS BMALL IN. 7 34

Thomas Zollars <tom@superiorprocessservices.com>

 

 

| DIGITAL MARKETING ADVISORS VS KALYSTA MALLORY

1 message

 

Thomas Zollars <tom@superiorprocessservices.com> Sat, Sep 18, 2021 at 9:17 AM
To: MALLORYKALYSTA@gmail.com

| Dear Mrs. Kalysta Mallory,

Pleas find a copy of the suit, digital Marketing Advisors vs Kalysta Mallory, case number 2:21-cv-4509-JFW (KESx). The
| attached documents are being emailed to you to satisfy the emailing requirement contained in the Plaintiff's "ORDER
i GRANTING MOTION FOR ORDER AUTHORIZING ALTERNATIVE SERVICE".

Sincerely,

Thomas P. Zollars
Superior Process Services, Inc.

7701 East Indian School Rd., Suite E
) Scottsdale, AZ 85251

- ioy.490-490-6886
FX-480-464-4622

a

 

=, DIGITAL MARKETING ADVISORS VS KALYSTA MALLORY ALT SVC.pdf
~ 4154K

 

 

 

| https://mail.google.com/mail/u/07ik=aa62 fedb2&view=pt&search=all&permthid=thread-a%3Ar1 6687039682042968078Simp=msg-avysArTo40eT174...— T/T
